Citation Nr: 1505199	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-28 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include as secondary to service-connected ankle disabilities.  

2. Entitlement to a rating in excess of 10 percent for residuals of a left ankle injury (to include propriety of the reduction of the rating from 20 percent to 10 percent, effective February 1, 2011).

3. Entitlement to a rating in excess of 10 percent for residuals of a right ankle injury (to include propriety of the reduction of the rating from 20 percent to 10 percent, effective February 1, 2011).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1972 to March 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2010 and June 2012 rating decisions of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  The November 2010 rating decision implemented reductions of the ratings for the Veteran's service-connected ankle disabilities.  The June 2012 rating decision, in pertinent part, denied the Veteran service connection for a left knee disability.  

In a March 2012 statement, the Veteran filed a claim to reopen a claim of service connection for a low back disability; this claim to reopen has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The claims of service connection for a left knee disability and seeking increased ratings for left and right ankle disabilities are being REMANDED to the AOJ. VA will notify the Veteran if action on his part is required.  


FINDINGS OF FACT

1. A September 2010 rating decision proposed to reduce the ratings for the Veteran's residuals of a left and right ankle injuries from 20 to 10 percent, each; a September 24, 2010 letter notified him of the proposed reductions; a November 30, 2010 rating decision implemented the reductions (effective February 1, 2011).

2. The reductions in the ratings for residuals of left and right ankle injuries from 20 to 10 percent, each were based on, and supported by, the medical evidence of record, including reports of examinations demonstrating sustained improvement warranting the reductions.


CONCLUSION OF LAW

The reductions of the ratings for the Veteran's residuals of left and right ankle injuries from 20 to 10 percent, each, effective February 1, 2011, did not involve a due process violation, and were in accordance with facts found and governing law, and proper. 38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code (Code) 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The regulations governing rating reductions contain their own notification and due process requirements (discussed in greater detail below).  38 C.F.R. § 3.105(e), (i).  Therefore, the notice provisions of the VCAA do not apply to the rating reductions on appeal.

The Veteran's pertinent treatment records have been secured.  He was afforded a VA examination for a claim for service connection for a back disability in February 2007.  The examination report indicates he reported not working since 2000 because of a back disability and heart disease and indicated he was receiving disability payments from the Social Security Administration (SSA).  Records of such award (and the underlying medical records considered) are not associated with the claims file, and the record does not reflect an attempt to secure them.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the U.S. Court of Appeals for the Federal Circuit held, in essence, that only relevant SSA records must be obtained, and that the legal standard for relevance requires VA to examine the information it has related to the medical records and, if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.  Because such records (dating from, at least, prior to February 2007) would not have material bearing on the status of the ankle disabilities during the period under consideration, the Board finds such SSA records would not be relevant to the propriety of the reductions under consideration.  Here, the February 2007 examination report predates the August 2010 VA examination report that precipitated the reduction.  The Veteran has repeatedly asserted that all of his treatment for ankle disabilities was by VA, and has not identified any evidence pertaining to the propriety of the reductions that remains outstanding.  As noted, the reductions in the ratings were based on an August 2010 examination arranged by the RO.  

As will be discussed in greater detail below, in his February 2011 notice of disagreement, the Veteran argued, in essence, that the examination was not adequate for rating purposes because it was not by an orthopedist.  A review of the examination report found it to be adequate for rating purposes; the findings included all necessary for the determination at hand.  Notably, a March 2012 VA ankle examination (following the reduction, but during the pendency of this appeal) revealed findings consistent with those reported in August 2010.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which the 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

VA's Office of General Counsel (OGC) has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991).  OGC held that this regulation applies only where there is both (1) a reduction in evaluation of a service-connected disability, and (2) a reduction or discontinuance of compensation payable.  A reduction in evaluation with no corresponding reduction in compensation does not meet the criteria of 38 C.F.R. § 3.105(e).  Here, the November 2010 rating decision reductions resulted in a reduction of the combined rating for service-connected disabilities from 40 to 20 percent.  Accordingly, the due process requirements of 38 C.F.R. § 3.105(e) do apply.

At the outset, the Board finds that the rating reductions in this case did not involve a violation of the due process provisions of 38 C.F.R. § 3.105(e).  A September 24, 2010 letter notified the Veteran of the proposed reduction, that he had 60 days to present additional evidence showing that compensation should be continued at the prior level, and that he could request a predetermination hearing.  He submitted additional evidence in October 2010, but did not request a hearing prior to the issuance of the November 30, 2010 rating decision.  Given the process described above, the Board finds that the RO complied with the procedures required under 38 C.F.R. § 3.105(e) including notifying the Veteran of the proposed reduction and of his rights to a pre-determination hearing and to submit additional evidence in response; he was afforded the specified period of time to respond.  Accordingly, the analysis proceeds to whether the reductions were factually warranted.

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Veteran's ankle disabilities are rated under Code 5271 which provides for a 10 percent rating for limitation of ankle motion, when moderate, and (a maximum) 20 percent rating when marked.  38 C.F.R. § 4.71a.  [Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II. ]  Other codes providing for ratings in excess of 10 percent for ankle disability-5270, 5272, 5273, 5274-require pathology not shown here, i.e., ankylosis, malunion, astragalectomy).  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 3.344(a) and (b), ratings for disabilities that have continued for long periods at the same level (5 years or more) are subject to procedural safeguards that include a mandate of reviewing the record in full.  The rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  Ratings on account of diseases that are subject to episodic improvement will not be reduced based on a single examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Here, an August 2006 rating decision increased the rating for the Veteran's service-connected ankle disabilities from 10 percent to 20 percent, effective November 15, 2005.  A November 2010 rating decision implemented the proposed reductions to 10 percent, effective February 1, 2011.  As the ratings were in effect for 5 years (albeit, not quite when the September 2010 proposal to reduce was made), the provisions of 38 C.F.R. § 3.344(a) and (b) do apply and are addressed below.  38 C.F.R. § 3.344(c).

General regulatory requirements for disability ratings must be met in making a determination regarding whether improvement is shown.  Brown v. Brown, 5 Vet. App. 413 (1993).  The entire recorded history of the disability must be reviewed.  38 C.F.R. §§ 4.1, 4.2.  The evidence must reflect an actual change in the disability and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must further show that the disability has improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced.  38 C.F.R. §§ 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Historically, on January 2006 VA examination, the Veteran reported constant bilateral ankle pain.  He reported the pain prevented him from being able to wear boots, squat, kneel, or walk for prolonged periods.  On examination, his posture was normal, but his gait was abnormal due to stiffness in both ankles.  He did not require assistive device for ambulation.  The general appearance of the ankle joints was within normal limits.  There was no ankylosis.  Right ankle dorsiflexion was 0 degrees, and right ankle plantar flexion was from 0 to 45 degrees.  Left ankle dorsiflexion was 0 degrees, and left ankle plantar flexion was 0 to 45 degrees.  The examiner noted joint function was additionally limited by pain, fatigue, and weakness in both ankles after repetitive use or flare-ups (with pain the major factor), but indicated he could not determine the additional limitation in degrees without resort to mere speculation.  An X-ray of the right ankle showed bony spurring or exostosis laterally from the distal tibia, which was benign in appearance, and mild calcaneal spurring.  An X-ray of the left ankle showed mild spurring or exostosis laterally from the distal tibia, which had a benign appearance, and mild spurring at the insertion of the Achilles tendon in the calcaneus.  

In a July 2006 letter, a private physician indicated he evaluated the Veteran's ankles.  He noted gross ligamentous laxity of the right ankle and degenerative changes of both ankles.  He also noted a decreased range of motion and pain in both ankles.  

An August 2006 rating decision increased the ratings for the Veteran's service-connected ankle disabilities from 10 percent to 20 percent, effective November 15, 2005, based upon the January 2006 examination report.

The Veteran was afforded a VA back examination in February 2007.  He reported ankle pain while walking.  The examiner evaluated his ankles.  On examination, plantar flexion of both ankles was 0 to 40 degrees, and dorsiflexion range of motion was 0 to 10 degrees.  The was no objective sign of pain.  X-rays of both ankles showed a bony spur at the calcaneum and degenerative changes.
The Veteran filed a claim for increased compensation for his service-connected ankle disabilities in June 2010.  In an August 2010 statement, he reported his ankle disabilities had increased in severity. 

On August 2010 VA ankle examination, the Veteran reported bilateral ankle weakness, stiffness, swelling, giving way, and tenderness.  He did not experience heat, redness, lack of endurance, locking, fatigability, deformity, drainage, effusion, subluxation and dislocation.  He reported almost daily flare-ups of pain and a limitation of motion lasting for 12 hours, with a severity of 5 out of 10.  He reported difficulty with standing and walking during the flare-ups.  On examination, his gait and posture were normal.  There was tenderness in both ankles.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation.  There was also no ankylosis of either ankle.  On range of motion testing, bilateral dorsiflexion was 0 to 20 degrees, and plantar flexion was 0 to 45 degrees.  There was no additional limitation of motion after repetitive testing.  The examiner, a VA physician, noted joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner noted the Veteran's service-connected ankle disabilities limited his occupation and daily activity by limiting his ability to walk distances and climb.  

In a letter received in October 2010, the Veteran's VA physician indicated she had treated him for bilateral ankle pain since January 2001.  She noted his chronic ankle pain made it difficult for him to stand or exercise.  On examination, his ankles displayed "some limitation of motion."  His right ankle was swollen.  His gait was abnormal with a lateral eversion.  She noted X-rays showed bilateral calcaneal spurs.  An October 2010 VA treatment note from the same VA physician indicates the Veteran reported "lots of pain in both ankles."  X-rays showed bilateral calcaneal spurs, an entheseophyte situated at the calcaneal insertion of the Achilles tendon of the left ankle, and a focal exostosis involving the lateral margin of the right distal tibia.  December 2010, February 2011, and May 2011 VA treatment notes indicate the Veteran reported his constant bilateral ankle pain had been increasing in severity.  

In his February 2011 notice of disagreement, the Veteran asserted the August 2010 VA examination was inadequate.  He requested to be examined by an orthopedist.

A January 2012 VA primary care note indicates the Veteran reported ankle pain.  He indicated he was going to seek treatment with a podiatrist.  On examination, left ankle tenderness was noted.  His left ankle range of motion was "fairly good," and dorsiflexion was good.  His right ankle range of motion and dorsiflexion were good.  

The Veteran was provided another VA ankle examination in March 2012.  He reported bilateral ankle pain that is more severe while walking.  He reported not being able to walk because of pain at times.  He did not report flare-ups.  On examination, dorsiflexion range of motion was 0 to 10 degrees bilaterally, and plantar flexion was 0 to 45 degrees.  The range of motion was not reduced after repetitive testing.  The Veteran did not have any functional loss and/or functional impairment of either ankle.  There was pain on palpation of both ankles.  Strength testing was normal.  Anterior drawer and talar tilt tests showed no laxity compared with the opposite side.  There was not ankylosis of either ankle.  There was also no swelling, edema, effusion, weakness, or instability of either ankle.  His posture and gait were normal.  An X-ray of the right ankle showed focal exostosis at the lateral margin of the distal tibia versus old post traumatic change of the intraosseous membrane and calcaneal enthesopathic changes of the insertion of the plantar facia.  An X-ray of the left ankle showed a mild calcaneal enthesophyte.  The findings were noted to show no significant changes from prior X-rays.  The examiner opined that he Veteran's ankle disabilities did not impact his ability to work.
In an April 2012 statement, the Veteran reported bilateral ankle pain.  

The Board finds that the rating reductions from 20 percent to 10 percent for both ankles, effective February 1, 2011, were supported by the factual record, were in accordance with the governing law and regulations, and were proper.

The Board finds the procedural safeguards of 38 C.F.R. § 3.344(a) and (b) were met.  The August 2010 VA examination on which the reduction was made was at least as full and complete as the evidence (January 2006 examination report) on which the 20 percent ratings were based.  Both examiners obtained a reported history from the Veteran and conducted thorough examinations, noting his reported symptoms and range of motion findings.  Furthermore, while the Veteran reported flare-ups, his ankle disabilities are not of the type of disabilities listed as examples as subject to episodic improvement (manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc.) which under 38 C.F.R. § 3.344 would require a second examination to support a reduction.  That the improvement found was sustained is supported both by an earlier examination in February 2007 (which while not specifically for the ankles, but focusing of the back, nonetheless included findings related to the ankles, including the improvement in range of motion that was determined to warrant the rating reductions) and by a subsequent (March 2012) examination (which while taking place when it did could not have supported the reduction, nonetheless confirmed that the findings of sustained improvement was valid). 

Specifically, the February 2007, August 2010, and March 2012 VA examinations found improved bilateral ankle range of motion (from what was found on the January 2006 examination that served as the basis for the increases in the ankle ratings to 20 percent, each).  On January 2006 VA examination, plantar flexion was from 0 to 45 degrees bilaterally, and dorsiflexion was 0 degrees (i.e., nonexistent).  On February 2007 examination, plantar flexion of both ankles was 0 to 40 degrees, and dorsiflexion was from 0 to 10 degrees (i.e., 50% of the normal range).  On August 2010 examination, plantar flexion was 0 to 45 degrees bilaterally, and dorsiflexion was 0 to 20 degrees (i.e., full).  On March 2012 examination, plantar flexion was 0 to 45 degrees bilaterally, and dorsiflexion was 0 to 10 degrees.  Repetitive range of motion testing did not result in objective pain, fatigue, a lack of endurance, or incoordination on the August 2010 and March 2012 examinations.  Notably, the Veteran's treating VA physician reported his ankles displayed "some limitation of motion" in October 2010.  Measurements were not provided, and she did not describe the limitation of motion as severe or "marked."  The August 2010 examiner opined that the Veteran's ankle disabilities limit his ability to walk distances and climb, but notably, the March 2012 examiner opined that he Veteran's ankle disabilities did not impact on his ability to work.  The Board observes that the increased range of motion was improvement in the functional deficit that provided the basis for the prior ratings.  In summary, the evidence shows a significant improvement of the functional range of motion of the ankles that corresponds to the criteria for a 10 percent rating; marked limitation of ankle motion was no longer reasonably shown.  The reports of X-ray days remained essentially unchanged, but do not address the nature and degree of functional impairment associated with the ankle disabilities, and have minimal bearing on whether improvement in function was shown.   

The Board finds the August 2010 VA examination report to be adequate for rating purposes despite the Veteran's allegations to the contrary.  The Veteran argues, in essence, that the examination was inadequate because the examiner was not an orthopedist.  The Board notes the examiner indeed was a physician whose work primarily involves family practice.  However, all physicians receive medical training, and the Board finds nothing in the record (examination report) to indicate that the examiner lacked the requisite expertise to conduct the examination.   See Cox v. Nicholson, 20 Vet. App. 536, 569 (2007) (the "Board is entitled to assume the competence of a VA examiner.").  The Veteran has not identified any specific aspects of his ankle disabilities that were not adequately addressed on examination.  The examiner elicited a history from the Veteran and conducted a thorough examination, noting his self-reported symptoms and range of motion findings.  The examination report contains sufficient clinical findings and informed discussion of the history and features of the ankle disabilities to constitute probative medical evidence adequate for rating purposes.  Accordingly, the Board finds the August 2010 examination report was adequate for rating purposes.  Significantly, a subsequent examination in March 2012 produced similar findings, and the Veteran has not alleged that the March 2012 VA examination was also inadequate.

Regarding the Veteran's own assertions that his ankle disabilities did not undergo improvement, such statements do not merit any substantial probative value because findings of orthopedic function such as specific ranges of motion require diagnostic (clinical) studies; the Veteran has not alleged that he conducted (or has the medical training/expertise to have conducted) such studies.  He does not cite to any medical evidence that would support that his remaining ankle motion function was other (less than) than that found on the VA examination.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).

Clearly, as of September 2010, the schedular requirements for a rating in excess of 10 percent for the Veteran's service-connected ankle disabilities were not met.  The basis for the increases in the ratings to 20 percent (absence of any dorsiflexion, interpreted as reflected marked limitation of ankle motion) was no longer shown. Therefore, the reductions in the ratings were factually warranted and in accordance with governing law, and restoration of the 20 percent ratings is not warranted.

The matter of entitlement to current ratings in excess of 10 percent, each, for the ankle disabilities is addressed in the remand below.


ORDER

The appeal seeking to establish that the reductions of the ratings for residuals of left and right ankle injuries from 20 to 10 percent, each, effective February 1, 2011, was improper is denied.


REMAND

The Veteran's service-connected ankle disabilities are currently rated 10 percent under Code 5271 (for limitation of ankle motion).  An August 2012 VA primary care note indicates the Veteran reported bilateral ankle pain and that his ankles easily turn and sprain.  A VA physician's assistant indicated his ankles were too painful to examine.  The most recent VA examination to evaluate these disabilities was in March 2012 (almost three years ago).  In light of the lengthy intervening period since the last examination, and the allegation of worsening, a contemporaneous examination to assess the disabilities is necessary.  

Regarding service connection for a left knee disability, the Veteran contends such disability is secondary to his service-connected ankle disabilities.  On April 2012 VA examination, left knee arthritis was diagnosed.  The examiner opined the Veteran's left knee arthritis was less likely than not proximately due to or the result of the Veteran's service-connected bilateral ankle disability.  The April 2012 opinion is incomplete (and found inadequate) because the examiner did not address whether the Veteran's left knee arthritis was aggravated by his service-connected ankle disabilities.  In a January 2012 treatment note, the Veteran's treating VA physician noted X-rays showed degenerative changes in his ankles and knees and related the disabilities to each other and to service, noting the degenerative changes of his ankles and knees were "presumably post traumatic in origin based on his service connected history."  An August 2012 VA primary care note shows a VA physician's assistant opined that the Veteran's chronic knee pain could be related to his remote ankle fracture and heel spurs.  The VA treatment providers' nexus opinions are inadequate as they are couched in speculative terms (and do not include adequate rationale).  Accordingly, another examination to secure adequate medical opinions is necessary.

The case is REMANDED for the following:

1. The AOJ should secure for association with the record updated records of all VA treatment the Veteran has received for his residuals of left and right ankle injuries and a left knee disability from August 2012 to the present (to specifically include treatment at the Muskogee, Oklahoma VA Medical Center).  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

2. The AOJ should arrange for the Veteran to be examined by an orthopedist to determine the likely etiology of his left knee arthritis and to assess the current severity of his service-connected ankle disabilities.  The Veteran's record (to include this remand and pertinent treatment records) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) What is the most likely etiology for left knee arthritis?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active duty service; or was either caused or aggravated by his service-connected ankle disabilities?  If left knee arthritis is found to not have been caused, but to have been aggravated by the service-connected ankle disabilities, please identify the degree of impairment that is due to such aggravation. 

If left knee arthritis is found to be unrelated to service, please identify the etiology considered more likely.

The examiner must explain the rationale for all opinions.

(b) Please assess the current severity of the Veteran's residuals of left and right ankle injuries.  [The examiner must be provided a copy of the criteria for rating ankle disabilities, and the findings noted should include the information needed to rate the disability under the General Formula for Rating Disabilities of the ankle.  The findings must include complete range of motion studies (to include any limitations due to pain, use with periods of exacerbation, etc.)].  All clinical findings should be reported in detail.  Specifically note whether there is ankylosis (or equivalent) of each ankle (and if so, the degree of such); ankylosis of the subastragalar or tarsal joint (and if so, whether in poor or good weight-bearing position); malunion of the Os calcis or astragalus (and if so, the degree of associated deformity); and/or astragalectomy.

The examiner must include rationale with all opinions.

3. The AOJ should then review the entire record and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


